Luke, J.
This case is here upon the sole assignment of error that the evidence does not authorize the verdict. There is evidence to support the verdict, which has the approval of the trial judge. There being no *183complaint of any error of law upon the trial of the case, it was not error to overrule the motion for a new trial.
Decided June 14, 1921.
Indictment for distilling intoxicating liquor; from Jasper superior court — Judge Park. March 10, 1921.
W. H. Key, for plaintiff in error.
Doyle Campbell, solicitor-general, A. Y. Clement, contra.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., coneur.